COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER


                                     NO. 01-20-00773-CV

  ML DEV, LP; WINDOW DEV GP, LLP; IGLOO PARTNERS #11, LP; BEAMER ROAD
 PARTNERS, LLP; DIXIE FARM PARTNERS, LLP; BLIMP BASE PROJECT, LP; HYAS
CORPORATION LP; KATY I-10 PRAIRIE PARTNERS, LP; WALLER XYZ LP; RANCHO
GENERAL INC.; LAT GP, LLC; LOUIS A. TSAKIRIS FAMILY LIMITED PARTNERSHIP,
LTD.; A. TSAKIRIS FAMILY LIMITED PARTNERSHIP; MICHAEL MAGNESS; LOUIS A.
                            TSAKIRIS, Appellants
                                               V.
                           ROSS DRESS FOR LESS, INC., Appellee

                    Appeal from the 506th District Court of Waller County.
                                (Tr. Ct. No. CV20-09-0018).

        Appellee has moved for expedited issuance of the mandate in this accelerated appeal of
an interlocutory order. Appellee’s motion is GRANTED.

       The Clerk of this Court is directed to issue the mandate immediately to allow further
       proceedings in the trial court. See TEX. R. APP. P. 18.6.

       It is so ORDERED.

Judge’s signature: _/s/ Sarah Beth Landau____________________
                      Acting individually  Acting for the Court

Date: April 19, 2022